UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 BENNIE GIBSON,

                                  Plaintiff,

                      -against-                                  1:19-CV-0204 (CM)

 EMPLOYEES, SUPERVISORS ADM, OF                                  CIVIL JUDGMENT
 DOCTORS NURSES EAST ELMHURST
 HOSP., et al.,

                                  Defendants.

          Pursuant to the order issued December 23, 2019, dismissing this action without prejudice,

          IT IS ORDERED, ADJUDGED, AND DECREED that this action is dismissed without

prejudice under the Prison Litigation Reform Act’s “three-strikes” rule. See 28 U.S.C. § 1915(g).

Plaintiff continues to be barred from filing any federal civil action under the in forma pauperis

(IFP) statute while a prisoner unless Plaintiff is under imminent danger of serious physical injury.

See id.

          The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from the Court’s

judgment would not be taken in good faith.

          IT IS FURTHER ORDERED that the Clerk of Court mail a copy of this judgment to

Plaintiff and note service on the docket.

SO ORDERED.

 Dated:      February 3, 2020
             New York, New York

                                                           COLLEEN McMAHON
                                                       Chief United States District Judge
